Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated October 25, 2019, claims 1-15, 27-42, 45-59 and 61-63 are pending in the application.
Claim Interpretation:  Claims 62 and 63 are  directed to “uses”.  This claim are indefinite since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  Additionally, because this claim does not to set forth any steps involved in the process, it results in an improper definition of a process, i.e., results in a claim which is not a proper process claim.  For the sake of compact prosecution, the Examiner has interpreted claims  62 and 63  to a composition comprising the modulated immune cells and a pharmaceutically acceptable medium (claim 62) and an isolated population of immune cells and a Bcr-Ahl inhibitor (claim 63). If Applicants do not wish for this claim to be interpreted as a composition , Applicants are invited to amend the claims, at which point, the Examiner will determine if the amended claims fall within the elected group.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14, drawn to a composition comprising a population or subpopulation of immune cells, and one or more modulating agents.
Group II, claim(s) 15, drawn to a composition for improving therapeutic potential of immune cells suitable for adoptive cell-based therapies, comprising one or more modulating agents, wherein the one or more modulating agents improves therapeutic ex vivo modulation of the immune cells.
Group III, claim(s) 27-41, drawn to a composition comprising an isolated population of immune cells that has been modulated with a composition comprising one or more modulating agents, wherein the modulated cell population comprises immune cells having improved therapeutic potential for adoptive cell therapy in comparison to unmodulated population.
Group IV, claim(s) 42, drawn to a composition comprising an isolated population of T cells.
Group V, claim(s) 45-59, drawn to a method of modulating a population of immune cells.
Group VI, claim(s) 61 and 62, drawn to a pharmaceutical composition comprising modulated immune cells and a pharmaceutically acceptable medium.
Group VII, claim(s) 63, drawn to a a therapeutic composition for cell
therapies.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature linking Groups I-VII appears to be that they all relate to methods and compositions comprising a higher proportion or greater absolute number of phenotypically identified naive, stem cell memory, central memory T cells, adaptive NK cells, and type I NKT cells for adoptive cell therapies with improved efficacy. However, prior art exemplified by Lebwohl et al.,  (WO 2016/040892; publication date October 19, 2017; of record IDS filed on 11/11/2019; Citations are from the National Stage U.S. Pub. No. 2017/0296659. The National Stage is deemed an English language translation of the PCT) discloses a composition comprising an immunomodulator and a second therapeutic agent for use in treating cancer, wherein the second  therapeutic agent is, for example, a BCR-ABL inhibitor (abstract). Because claim 1, the first product claim,  is anticipated by Lebwohl the remaining claims lack the same or corresponding special technical feature and as such, lack unity.  The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of Therefore, the technical feature linking the invention of groups I-IV does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A species of compounds listed in Table 1 (specific combinations must be specifically recited and have specific support in the specification as originally filed) (claims 1, 15, 27, 45, 46, 47).
A species of functions for the one or more modulating agents (claims 2, 15).
A species of  desired subpopulation of immune cells having increased the number or ratio (claims 3, 29, 46). 
A species of source of the population or subpopulation of immune cells (specific combinations must be specifically recited and have specific support in the specification as originally filed) (claims 5, 6, 30, 31, 49, 50). 
A species of isolated population of immune cells (claims 7,  32, 35, 51).
A species of the Bcr-Ahl inhibitor (specific combinations must be specifically recited and have specific support in the specification as originally filed) (claims 13, 37, 55).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 15, 27, 42, 45, 61 and 63.
ipsis verbis, clarification on the record may be helpful).  If the elected combination is not specifically disclosed the election may be determined to be non-responsive and/or New Matter.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARIA G LEAVITT/      Primary Examiner, Art Unit 1633